Citation Nr: 1504156	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-34 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for trachea/heart positional shift, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

2.  Entitlement to service connection for residuals of cervical spine tumor at C5-C6 (a cervical spine disability), to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

3.  Entitlement to service connection for depression, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

5.  Entitlement to service connection for bronchitis, to include as secondary to service-connected benign right lung carcinoid tumor with pneumonectomy.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to February 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case for further development in January 1994.  The case has since been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran's decision from the Social Security Administration (SSA) has been associated with the claims folder.  However, the records upon which that decision was based have not been obtained.  Therefore, on remand, all available records associated with his SSA claim should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of the records upon which the Veteran's SSA decision was based and associate them with the claims file.   If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




